               Case 19-11743-JTD   Doc 733-2   Filed 07/28/20   Page 1 of 10




                                       Exhibit A

                                    Proposed Order




DOCS_DE:229658.1 65988/003
                Case 19-11743-JTD             Doc 733-2          Filed 07/28/20       Page 2 of 10




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

PANCAKES & PIES, LLC,1                                         Case No. 19-11743 (JTD)

                   Post-Effective Date Debtor.                 Ref. Docket No. ____


     ORDER APPROVING STIPULATION BETWEEN THE LIQUIDATING TRUSTEE
      AND EUGENE J. DALUGA AND MARGARET DALUGA REGARDING RELIEF
             FROM THE AUTOMATIC STAY AND PLAN INJUNCTION

          Upon consideration of the motion (the “Motion”)2 of Alfred T. Giuliano, as liquidating

trustee (the “Liquidating Trustee”) on behalf of the Liquidating Trust (the “Trust”) formed in the

above-captioned chapter 11 cases (the “Chapter 11 Cases”) of the debtors and debtors in

possession (the “Debtors”), for entry of an order (this “Order”) approving the stipulation (the

“Stipulation”), a copy of which is attached to this Order as Exhibit 1, between the Liquidating

Trustee and Eugene J. Daluga and Margaret Daluga (“Plaintiffs”, collectively, with the

Liquidating Trustee, the “Parties”); and it appearing that this Court has jurisdiction to consider

the Motion pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware, dated February 29,

2012; and this Court having found that it may enter a final order consistent with Article III of the

United States Constitution; and the Court having found that this is a core proceeding pursuant to

28 U.S.C. § 157(b)(2); and this Court having found that venue of this proceeding and the Motion

in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice

having been provided to the parties provided for in the Motion and no further notice being

1
 The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.
2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.
                                                           1
DOCS_DE:229658.1 65988/003
               Case 19-11743-JTD             Doc 733-2     Filed 07/28/20     Page 3 of 10




necessary; and the legal and factual bases set forth in the Motion establishing just and sufficient

cause to grant the relief requested therein; and the relief granted herein being in the best interests

of the Debtors, their estates, creditors, and all parties in interest; and upon due deliberation given,

IT IS HEREBY ORDERED THAT:

                 1.          The Motion is granted.

                 2.          The Stipulation is approved in its entirety.

                 3.          The Parties are hereby authorized to take any and all actions reasonably

necessary to effectuate the terms of the Stipulation.

                 4.          The fourteen-day stay in Rule 4001(a) of the Federal Rules of Bankruptcy

Procedure shall not apply, and this Order shall be effective immediately.

                 5.          The Court shall retain jurisdiction over any and all matters arising from or

related to the implementation or interpretation of the Stipulation or this Order.




                                                       2
DOCS_DE:229658.1 65988/003
               Case 19-11743-JTD    Doc 733-2   Filed 07/28/20   Page 4 of 10




                                   EXHIBIT 1 TO ORDER

                                       Stipulation




DOCS_DE:229658.1 65988/003
               Case 19-11743-JTD             Doc 733-2        Filed 07/28/20         Page 5 of 10




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

PANCAKES & PIES, LLC,1                                     Case No. 19-11743 (JTD)

                  Post-Effective Date Debtor.

       STIPULATION WITH EUGENE J. DALUGA AND MARGARET DALUGA
    REGARDING RELIEF FROM THE AUTOMATIC STAY AND PLAN INJUNCTION


         This Stipulation (the “Stipulation”) is dated July 28, 2020, between Alfred T. Giuliano, in

his capacity as liquidating trustee (the “Liquidating Trustee”) of the Liquidating Trust (the

“Liquidating Trust”), and Eugene J. Daluga and Margaret Daluga (“Plaintiffs”), as plaintiffs in a

pending lawsuit in the Iowa District Court, Polk County (the “Iowa Court”), case number

LACL144090, captioned Eugene J. Daluga and Margaret Daluga vs. Perkins and Marie

Callendar’s LLC, et al. (the “Lawsuit”).

         IT IS HEREBY STIPULATED by all parties to the above-captioned matter as follows:

         WHEREAS on April 2, 2019, the Plaintiffs filed the Lawsuit against Perkins and Marie

Callendar’s LLC, d/b/a Perkins Restaurant and Bakery, LSD, Perkins Cake and Steak and

National Properties, Corp. (“Defendant”). In the Lawsuit, Plaintiff alleges that he was the

subject of an injury as a result of an incident that occurred on April 9, 2017 at the Perkins

parking lot at 4601 Merle Hay Rd., Des Moines, IA. See Petition ¶ 6.

         WHEREAS on August 5, 2019 (the “Petition Date”), each of the above-captioned

debtors and debtors-in-possession (collectively the “Debtors”), filed voluntary petitions for relief

under chapter 11 of the United States Code, 11 U.S.C. § § 101-1532 (the “Bankruptcy Code”), in

1The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are Pancakes and
Pies, LLC (2435). The mailing address for the Post-Effective Date Debtor is Pancakes & Pies, LLC c/o
MorrisAnderson & Associates, Ltd., 55 West Monroe Street, Suite 2350, Chicago, Illinois 60603.


DOCS_DE:227620.3 65988/003
               Case 19-11743-JTD         Doc 733-2      Filed 07/28/20       Page 6 of 10




the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”). The

chapter 11 cases are pending before the Honorable John T. Dorsey, United States Bankruptcy

Judge, and are being jointly administered under the lead case, In re Pancakes & Pies, LLC, et al.,

Case No. 19-11743 (JTD).

        WHEREAS, the Debtors continued in possession of their properties as debtors-in-

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

        WHEREAS, on January 14, 2020, the Court entered its Order (I) Approving the

Debtors’ Combined Disclosure Statement and Plan on a Final Basis and (II) Confirming the

Debtors’ Combined Disclosure Statement and Plan [Docket No. 562] (the “Confirmation

Order”) confirming the Debtors’ Combined Disclosure Statement and Chapter 11 Plan of

Liquidation.

        WHEREAS, on January 28, 2020, the Effective Date of the Plan occurred. See Notice of

Effective Date and Entry of Order Confirming the Debtors’ Combined Disclosure Statement and

Plan [Docket No. 590].

        WHEREAS, the Liquidating Trust was created pursuant to the Liquidation Trust

Agreement (the “LTA”) “for the benefit of the Holders of Allowed General Unsecured Claims.”

LTA at 1.

        WHEREAS, pursuant to the LTA, the Liquidating Trustee has the power to “ . . . (i)

effect all actions and execute all agreements, instruments and other documents necessary to

perform its duties under the Plan, . . . (iv) object to Claims, as appropriate, . . . (vi) assert any of

the Debtors’ claims, Causes of Action, rights of setoff, or other legal or equitable defenses that

(a) constitute GUC Plan Consideration, (b) may be applicable in pursuing or facilitate pursuit of

any Causes of Action that are part of the Additional GUC Recovery, or (c) are applicable to or




DOCS_DE:227620.3 65988/003                          2
               Case 19-11743-JTD            Doc 733-2     Filed 07/28/20     Page 7 of 10




facilitate disputing or object to General Unsecured Claims, and (v) exercise such other powers as

may be vested in the Trustee by order of the Bankruptcy Court, pursuant to the Plan, or as

deemed by the Trustee to be necessary and proper to implement the provisions of the Plan.” See

LTA, at section 3.1.

        WHEREAS, on or about November 4, 2019, Plaintiff filed proof of claim number 996

(“Claim No. 996”) against Debtor Perkins & Marie Callender’s, LLC.

        WHEREAS the parties agree that Defendant is an indispensable party to the Lawsuit.

        NOW, THEREFORE, the parties agree as follows:

                 1.          The foregoing recitals are hereby incorporated by reference into this

Stipulation with the same force and effect as if set forth fully hereinafter.

                 2.          The automatic stay under section 362 of the Bankruptcy Code and the

injunction imposed by Article XII.E. of the Plan, as applicable, is modified to permit Plaintiff to

continue the Lawsuit solely for the purpose of pursuing, litigating and collecting from applicable

insurance policies, if any, and not against the Debtors, their estates, the Liquidating Trust or their

successors.

                 3.          Plaintiff agrees and acknowledges that (1) any recovery arising from the

Lawsuit with respect to the Debtors, their estates, or their successors is limited to funds made

available from applicable insurance policies, if any, and not from the Debtors, their estates, or

their successors, (2), to the extent that an applicable insurance policies, if any, do not satisfy any

judgment or settlement from the Lawsuit, for any reason, neither the Debtors, their estates, the

Liquidating Trust, or any of their successors shall satisfy nor be liable for any such unsatisfied

portion, which might otherwise be considered a general unsecured claim in these chapter 11

proceedings, and Plaintiff shall not seek to collect on any such unsatisfied portion from the




DOCS_DE:227620.3 65988/003                            3
               Case 19-11743-JTD            Doc 733-2      Filed 07/28/20      Page 8 of 10




Debtors, their estates, the Liquidating Trust, or any of their successors, and (3) Plaintiff agrees to

hold the Debtors and the Liquidating Trust harmless with respect to any claim that may be

asserted by any insurance carrier on account of any deductible or self-insured retention that must

be satisfied prior to the payment to Plaintiff of any judgment or settlement by setting off any

recovery by the amount of any such deductible or self-insured retention.

                 4.          Plaintiff agrees that Claim No. 966 and any other claims or proofs of claim

filed or to be filed by Plaintiff in connection with Lawsuit against the Debtors, their estates, or

their successors in these chapter 11 cases, if any, are, by entry of this Stipulation, deemed

disallowed and reflected as such on the Bankruptcy Court’s official claims register.

                 5.          Nothing in this Stipulation: (i) alters, modifies, or otherwise amends the

terms and conditions of, or the coverage provided by, any insurance policies issued at any time to

any of the Debtors, their affiliates or predecessors of any of the foregoing or of any agreements

related thereto; (ii) alters or modifies the duty, if any, that any applicable insurer or third party

administrator has to pay claims covered by any alleged applicable insurance policy; (iii); creates

or permits a direct right of action by Plaintiff against any insurers; or (iv) precludes or limits, in

any way, the rights of any insurer to contest and/or litigate the existence, primacy and/or scope of

available coverage under any allegedly applicable insurance policy.

                 6.          By entering into this Stipulation, neither party is waiving nor will be

deemed to have waived any available claims or defenses, including at law, equity, or otherwise

with respect to the Lawsuit, except as otherwise provided in this Stipulation.

                 7.          Neither the Stipulation nor any negotiations and writings in connection

with this Stipulation will, in any way, be construed as or deemed to be evidence of or an




DOCS_DE:227620.3 65988/003                             4
               Case 19-11743-JTD            Doc 733-2      Filed 07/28/20     Page 9 of 10




admission on behalf of any party regarding any claim or right that such party may have against

the other party.

                 8.          Each of the Parties hereto represents and warrants that it is duly authorized

to enter into and be bound by this Stipulation.

                 9.          This Stipulation may be executed in multiple counter parts, any of which

may be transmitted by facsimile or electronic mail, and each of which will be deemed an

original, but all of which together will constitute one instruments.

                 10.         The terms and conditions of this Stipulation shall be immediately effective

and enforceable upon its entry.

                 11.         The Bankruptcy Court retains exclusive jurisdiction to resolve any dispute

arising from or related to the interpretation or enforcement of this Stipulation.


Dated: July 28, 2020


ACCEPTED AND AGREED TO:

                                                    PACHULSKI STANG ZIEHL & JONES LLP

                                                    /s/ Peter J. Keane
                                                    Bradford J. Sandler (DE Bar No. 4142)
                                                    Shirley S. Cho (admitted pro hac vice)
                                                    Colin R. Robinson (DE Bar No. 5524)
                                                    Peter J. Keane (DE Bar No. 5503)
                                                    919 North Market Street, 17th Floor
                                                    P.O. Box 8705
                                                    Wilmington, DE 19899 (Courier 19801)
                                                    Telephone: 302-652-4100
                                                    Facsimile: 302-652-4400
                                                    E-mail: bsandler@pszjlaw.com
                                                              scho@pszjlaw.com
                                                             crobinson@pszjlaw.com
                                                              pkeane@pszjlaw.com

                                                    Counsel for the Liquidating Trustee


DOCS_DE:227620.3 65988/003                             5
              Case 19-11743-JTD   Doc 733-2   Filed 07/28/20   Page 10 of 10




                                        And


                                        LAW OFFICES OF JOHN T. HEMMINGER


                                        /s/ John T. Hemminger____________________
                                        John T. Hemminger
                                        2454 SW 9th Street
                                        Des Moines, IA 50315
                                        Tel: (515) 283-2116
                                        Fax (515) 244-6206
                                        Email: johnhemminger@hemmingerlaw.com

                                        Counsel to Eugene Daluga and Margaret Daluga




DOCS_DE:227620.3 65988/003                6
